ROBERT M. MURPHY, Judge.
12The judgment at issue here is the trial court’s denial of a motion for summary judgment filed by defendants-appellants 5 Star Food Services, LLC and Tony Bang Duong. In their motion for summary judgment, defendant-appellants sought to dismiss plaintiff Brittani Noland’s defamation action in its entirety based upon her alleged inability to meet her burden of proof. After conducting a hearing on the merits, the trial court denied defendants-appellants’ motion for summary judgment based upon the presence of genuine issues of material fact. Defendants-appellants now appeal the trial court’s ruling.
Though defendants-appellants seek a judgment on appeal granting their motion for summary judgment against plaintiff, that issue is not properly before this court. A denial of a motion for summary judgment is an interlocutory judgment and is not appealable unless expressly provided by law. La. Code Civ. Proc. art. 2083(C) (2013). We note that under article 968 of the Louisiana Code of Civil Procedure, “[a]n appeal does not lie from the court’s refusal to render judgment on the pleading or summary judgment.” La.Code Civ. Proc. art. 968 |s(2013). Therefore, defendants-appellants may not appeal the denial of their motion for summary judgment against plaintiff.
Under the circumstances of this case, this court lacks jurisdiction to entertain this matter as an appeal. Accordingly, the appeal is dismissed. Defendants-appellants are given thirty days from the release of this opinion to apply for supervisory writs addressing the trial court’s denial of their motion for summary judgment if they so desire.

APPEAL DISMISSED